     Case 1:19-cv-00186 Document 26 Filed on 10/14/20 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                October 14, 2020
                    IN THE UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                           BROWNSVILLE DIVISION

CORA SKINNER, et al.,                     §
    Plaintiffs,                           §
                                          §
v.                                        §       CIVIL ACTION NO. 1:19-cv-186
                                          §
RED TAPE, INC, d/b/a STILETTO’S           §
& RED TAPE VI, INC., d/b/a                §
STILETTO’S                                §
     Defendants.                          §

                                         ORDER
      On October 13, 2020, the parties filed a joint motion to extend the deadline in the
scheduling order. Dkt. No. 25.
      The motion is granted. The new deadlines are as follows:
      Plaintiffs shall designate their expert witnesses and provide a report no later than
November 20, 2020. Defendants shall designate their expert witnesses and provide a report
no later than December 21, 2020.
      Discovery must be completed no later than March 1, 2021.
      Dispositive motions shall be filed no later than March 15, 2021.
      Non-dispositive motions shall be filed no later than March 30, 2021.
      The joint pretrial order shall be filed no later than April 5, 2021.
             DONE at Brownsville, Texas on October 14, 2020.



                                                  ___________________________
                                                  Ronald G. Morgan
                                                  United States Magistrate Judge
